Citation Nr: 1633960	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  13-26 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to May 1968, with combat service and was wounded in Vietnam, for which he received the Purple Heart.  He died in March 2008.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), in St. Paul, Minnesota, which denied a petition to reopen a previously denied claim for service connection for cause of the Veteran's death.  The appeal is now presently in the jurisdiction of the RO in Portland, Oregon.  

The appellant testified before the undersigned at a hearing held at the RO in March 2016.  A transcript of the hearing is associated with the electronic folder.  

At the time of the Veteran's death, there were pending claims denied in rating decisions in which the appeals periods had not expired.  These include an August 2007 rating decision, with notice sent on August 13, 2007 in which service connection for a sleep disorder, hypertension, hearing loss, tinnitus, hepatitis C, a right leg injury were denied, as well as a petition to reopen a previously denied claim of service connection for head trauma.  This August 2007 rating also granted service connection for post trematic stress disorder with an initial 30 percent rating assigned from November 4, 2006.  The Veteran filed a notice of disagreement in September 2007 with this rating's denial of service connection for a right leg injury; headaches, claimed as head trauma residuals; hearing loss and tinnitus.  A statement of the case was issued in February 2008 but the Veteran died before perfecting the appeal.  Additionally the RO issued a rating in March 2008 shortly before his death which continued a 20 percent rating for diabetes and denied special monthly compensation based on the need for aid and attendance/housebound status.  In April 2008 within a month of his death the appellant filed a VA 21-534 application for DIC, Death Pension and Accrued benefits and also filed a VA Form 21-4138 Statement in Support of Claim requesting specifically that the RO address a claim of entitlement to accrued benefits.  Such claim was never adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).  The Board further notes that these matters subject to the accrued claims are intertwined with the current issue on appeal.  

The reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 2008, the RO denied the Appellant's claim of service connection for a cause of the Veteran's death.  The Appellant failed to file a timely notice of disagreement, and no new and material evidence was received within a year of the rating decision's issuance.
 
2.  Certain evidence received since the July 2008 decision is neither cumulative nor redundant of the evidence of record at the time of the July 2008 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for cause of the Veteran's death.



CONCLUSIONS OF LAW

1.  The July 2008 RO rating decision, which denied the Appellant's claim of service connection for cause of the Veteran's death is final. 38 U.S.C.A. § 7105 (West 2014).
 
2.  Evidence received since the July 2008 RO rating decision is new and material; accordingly, the claim of service connection for cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

As the claim is being reopened, the Appellant is being granted the full benefit sought with regard to the lone issue being decided herein.  Thus, there is no need to undertake any review of compliance with the VCAA.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

New and Material Evidence

Regardless of the determination made by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later. 38 C.F.R. § 20.302(b). Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed. The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60   (Fed. Cir. 1998). 

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows: 

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2015).

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis.  Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible. 

If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In its July 2008 rating decision, the RO denied a claim for the cause of the Veteran's death, noting that his death was due to pulmonary edema due to hepatocellular carcinoma (HCC).  The rating noted that the death certificate stated other significant conditions contributing to the Veteran's death included Agent Orange exposure, but the RO said the no information regarding the Agent Orange exposure was purely speculative and not supported by any type of medical finding.  Also it was noted none of these disorders leading to his death were treated in service.  The Appellant did not file a notice of disagreement with this decision after receiving notice of it in July 2008 and no new and material evidence was received within a year of its issuance.  As such, the decision became final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2014) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

The medical evidence on record at the time of the July 2008 denial included service treatment records that failed to show evidence of any liver or pulmonary problems during service or of liver cancer within one year of discharge.  The Veteran's DD-214 and military personnel records (see entry in VBMS dated 6/13/14) confirmed combat service in Vietnam, hence Agent Orange exposure has been conceded.  The evidence included the death certificate showing his death in March 2008; the immediate cause of death was pulmonary edema due to or as a consequence of HCC, with other significant conditions contributing to death (but not resulting in the underlying cause) identified as Agent Orange exposure.  The evidence also includes VA records showing that a diagnosis of liver cancer in September 2007.  See 5 pg records in VBMS, Medical Treatment Record- Government Facility 10/05/07.  At the time of his death, service connection was in effect for PTSD, Type II diabetes and scars of the hands and upper extremities caused by shrapnel wounds.

Evidence received since the July 2008 rating decision includes a statement from Dr G., who reported having treated the Veteran prior to his death and noted that he had Type II diabetes for at least 12 years prior to his death.  Dr. G. opined that the Veteran died from pulmonary edema due to HCC with contributing factors including Agent Orange exposure and diabetes mellitus (which the Veteran was service connected for prior to his death).  The Veteran's diabetes was noted to have been out of control at times, which contributed to his liver disease and death.  Also received since July 2008 was a February 2016 letter from Dr. G., who indicated he was attaching medical notes documenting significant difficulty with ischemic heart disease (IHD) and PTSD, with myocardial infarctions in 1985 and twice in 1996 resulting in stenting.  Followed by this letter were treatment records for coronary artery disease.  See "Correspondence" in VBMS marked 11 pg dated 3/11/16 for these aforementioned records.  Further received after the July 2008 decision was the Appellant's March 2016 hearing testimony wherein it was confirmed that she filed a supplemental claim in February 2016 requesting IHD be added to her DIC claim on appeal.  Additionally her representative suggested that exposure to liver flukes in Vietnam may have caused the Veteran's liver cancer and indicated that the appeal should include this theory of entitlement.  See Transcript at pages 8-13.

The Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen the claim so that the Veteran could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. 

The Board finds that the evidence, including the favorable medical opinion from Dr G., now showing service connected and potentially service connected disorders possibly affecting the Veteran's liver and causing or contributing to his fatal HCC, in addition to the lay testimony suggesting exposure to liver flukes in Vietnam being a possible causative factor, meet the low threshold of 38 C.F.R. § 3.156(a) and are new and material evidence to reopen the Veteran's claim.  Indeed, they indicate that the Veteran's prostate disorder might have been caused by his exposure to Agent Orange.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection for the cause of the Veteran's death is reopened. 


ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for the cause of the Veteran's death is granted.


REMAND

Additional development is needed to permit proper adjudication of this claim.  Although a VA examination was conducted in September 2011 to address whether the Veteran's service connected diabetes caused or contributed to any condition resulting in the Veteran's death as suggested by the letter from Dr. G, this examination is inadequate.  The examiner providing the unfavorable opinion that the service connected disabilities of diabetes and PTSD did not cause or substantially contribute to the Veteran's death conceded a suggested link between diabetes and HCC but then in somewhat contradictory fashion indicated there was no documented causal relationship and no evidence that diabetes worsened HCC.  The examiner also stated that PTSD is not a causal factor due to lack of medical plausibility.  See Virtual VA "Medical Treatment Records-Government Facility from September 21, 2011 VA examination.  

However this examiner appears to have not addressed medical evidence suggesting possible risk factors for liver disease due to his Vietnam service.  Of note a December 2006 VA liver consult gave a history of hepatitis C virus confirmed in September 2006 with positive risk factors for liver disease including Vietnam combat with shell fragment wound and bloody exposures.  This consult also noted a history of alcohol use and remote drug use.  Further this consult suggested that he was not a candidate for Interferon hepatitis C treatments due in part to his PTSD and "significant medical comorbidities."  

Moreover, given that the appellant has raised the possibility of the Veteran's fatal HCC being the result of exposure to a liver fluke (which is a parasite found in Vietnam), further development is necessary regarding this theory of entitlement.  The appellant should be provided the opportunity to provide further evidence regarding this to include obtaining medical evidence to support this theory.  Additionally the appellant should also be given the opportunity to obtain further medical opinion from Dr. G. and any other medical providers that more adequately addresses these questions.

Finally, the Veteran is presumed to have been exposed to herbicides based on his service in Vietnam.  See DD-214, 38 C.F.R. § 3.307.  Although the HCC and pulmonary edema causing his death do not fall into the category of a disease presumed to be related to herbicide exposure; however, VA should still address whether there could be a direct link between the Veteran's current prostate diagnoses and herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167   (1999).  

Thus, another evidence review and opinion should be obtained by a specialist in liver disorders that fully addresses all theories of entitlement in this matter.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request she provide any additional evidence, to include obtaining further medical opinions regarding the relationship between any service connected disability including diabetes and PTSD, as well as the ischemic heart disease presumptive to Agent Orange exposure (shown in the records but not adjudicated as service connected prior to the Veteran's death) and the conditions of pulmonary edema due to hepatocellular carcinoma (HCC) leading to the Veteran's death.  Additionally, she should be invited to provide any supportive medical evidence and opinions regarding the claims that exposure to a liver fluke parasite during the Veteran's Vietnam service caused or contributed to his liver disorder leading to his death.  

2.  The RO or the AMC should obtain a new VA medical opinion by a physician with sufficient expertise in liver disorders, who has not provided a prior opinion in this case, to determine the nature and etiology of the Veteran's hepatocellular carcinoma (HCC) leading to the Veteran's death from pulmonary edema.  All pertinent evidence of record must be made available to and reviewed by the physician. 

Following a review of the relevant records and lay statements, the physician should opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hepatocellular carcinoma (HCC) and/or pulmonary edema causing his death:

a) was etiologically related to his military service, to specifically include his conceded exposure to Agent Orange, or alternatively as a result of liver fluke infection; or

b) was caused by his service-connected disorders of diabetes mellitus, PTSD or shrapnel wound scars of the hands/upper extremities disabilities; or

c) was aggravated (permanently worsened beyond its natural progression) by his service-connected disorders of diabetes mellitus, PTSD or shrapnel wound scars of the hands/upper extremities disabilities; or

d) was caused or permanently worsened by his ischemic heart disease which was not service connected prior to his death but is among the diseases now listed as presumptive to Agent Orange exposure

e)  was aggravated (permanently worsened beyond its natural progression) by his ischemic heart disease

The examiner should also address whether the Veteran's hepatitis C shown in the post service records as likely as not caused or aggravated the progression of his fatal HCC and if so, whether the hepatitis C was as likely as not caused by any incidents in service including combat injuries or Agent Orange exposure, or if not directly related to service was caused or permanently worsened by the service connected disorders diabetes mellitus, PTSD or shrapnel wound scars of the hands/upper extremities or the presumptive disease of ischemic heart disease.  

Additionally, the physician should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected diabetes mellitus, PTSD, scars of the upper extremities and hands, and the presumptive disease of ischemic heart disease, were sufficient either individually or in concert, to have substantially contributed to the production of the Veteran's death.  In this regard, the physician should consider and state whether the above-noted disabilities resulted in debilitating effects or a general impairment of health to such extent that they rendered the Veteran materially less capable of resisting the effects of his cancer or treatment for his cancer.

A complete rationale must be provided for all proffered opinions.  In addressing these matters the examiner must address the favorable evidence of record.  This includes the opinions from Dr G. regarding the possible aggravation of the Veteran's liver disease by his Type II diabetes that was described as out of control at times as well as Dr G's descriptions of the Veteran as having ischemic heart disease.  This also includes the findings from the December 2006 VA liver consult which gave a history of hepatitis C virus confirmed in September 2006 with positive risk factors for liver disease including Vietnam combat with shell fragment wound and bloody exposures and which also suggested that he was not a candidate for Interferon hepatitis C treatments due in part to his PTSD and "significant medical comorbidities."  

If the physician is unable to provide any requested opinions, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.
 
3.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
4.  Thereafter, the RO or the AMC should readjudicate the appellant's claim.  Only if the benefit sought on appeal is not granted to the appellant's satisfaction, then pending the outcome of further development to be undertaken in regards to the intertwined accrued benefits application referred to the RO in the introduction, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).   




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


